DETAILED ACTION
This office action is a response to the application filed 15 October 2020 as a continuation of PCT/CN2018/084498 filed 25 April 2018, wherein claims 1-18 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 October 2020, 19 March 2021, and 10 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #88 R1-1702490, Athens, Greece.  13-17 February 2017, Agenda Item: 8.1.3.4.3; Source: LG Electronics, Title: Discussion on grant-based and grant-free UL transmissions for latency reduction, 9 pages, hereafter referred LG, in view of Homchaudhuri et al. (US 2015/0098374 A1), hereafter referred Homchaudhuri, further in view of WO 2010/077122 A3, hereafter referred Park.  LG was cited by applicant’s IDS filed 10 February 2022.

Regarding claim 1, LG teaches a method for indicating occupation of an occasion for sending a Semi-Persistent Scheduling (SPS) unit that is applicable to a base station, the method comprising:
determining an interval for the SPS unit (LG, p. 4, Section 2.2 the time interval between contention-based UL resources); and
sending the UL grant (LG, p. 4-7, Section 2.2-2.3; employ schemes to maintain reliability although collision probability is changed, where the scheme can be SPS with dynamic resource adaptation, such that the gNB transmit UL grant to allocate additional resource to reduce collision probability).
While LG teaches a number of alternative occasions for an SPS unit for UE has a proportionality relationship with statistics on occupation of a current channel within a preset time period (LG, p. 4, Section 2.2; Pcollision of a contention-based UL resource is proportion to the time interval between contention-based UL resources, where the amount of contention-based resource increases as the time interval between resources decrease, which means as Pcollision decreases, the amount of contention-based resources increase), LG does not expressly teach determining and sending a number of one or more alternative occasions.
However, Homchaudhuri teaches determining and sending a number of one or more alternative occasions (Homchaudhuri, Fig. 4, [0078]-[0079]; a number of missed opportunities for receptions occur during the sleep interval, and transmit data corresponding to the missed opportunities for receptions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG to include the above recited limitations as taught by Homchaudhuri in order to find the right balance between power saving and performance (Homchaudhuri, [0003]).
LG in view of Homchaudhuri does not expressly teach UL grants are sent dynamically on a Physical Downlink Control Channel (PDCCH); and
UL grant comprise an occasion for communication and the interval.
However, Park teaches UL grants are sent dynamically on a Physical Downlink Control Channel (PDCCH) (Park, [0021]-[0022]; the eNB transmit UL grant via a Physical Downlink Control Channel (PDCCH)) ; and
UL grant comprise an occasion for communication and the interval (Park, [0021]; the UL grant include a location of an assigned radio resource (resource block assignment).  The examiner contends that it is well-known in the art that a resource block specifies both the time and frequency resource).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG in view of Homchaudhuri to include the above recited limitations as taught by Park in order to enable the UE to transmit data using the HARQ scheme (Park, [0021]).

Regarding claim 5, LG teaches a method for demodulating a Semi-Persistent Scheduling (SPS) unit that is applicable to User Equipment (UE), the method comprising:
determining the one or more alternative occasions for the SPS unit based on the number of the one or more alternative occasions and the interval when the SPS unit is not received on the SPS occasion (LG, p. 4, Section 2.2 the time interval between contention-based UL resources); and
receiving a UL grant (LG, p. 4-7, Section 2.2-2.3; employ schemes to maintain reliability although collision probability is changed, where the scheme can be SPS with dynamic resource adaptation, such that the gNB transmit UL grant to allocate additional resource to reduce collision probability);
While LG teaches a number of alternative occasions for an SPS unit for UE has a proportionality relationship with statistics on occupation of a current channel within a preset time period (LG, p. 4, Section 2.2; Pcollision of a contention-based UL resource is proportion to the time interval between contention-based UL resources, where the amount of contention-based resource increases as the time interval between resources decrease, which means as Pcollision decreases, the amount of contention-based resources increase), LG does not expressly teach determining the one or more alternative occasions and acquiring an SPS occasion.
However, Homchaudhuri teaches determining the one or more alternative occasions and acquiring an SPS occasion (Homchaudhuri, Fig. 4, [0078]-[0079]; a number of missed opportunities for receptions occur during the sleep interval, and transmit data corresponding to the missed opportunities for receptions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG to include the above recited limitations as taught by Homchaudhuri in order to find the right balance between power saving and performance (Homchaudhuri, [0003]).
LG in view of Homchaudhuri does not expressly teach UL grants are sent dynamically on a Physical Downlink Control Channel (PDCCH); and
UL grant comprise an occasion for communication and the interval.
However, Park teaches UL grants are sent dynamically on a Physical Downlink Control Channel (PDCCH) (Park, [0021]-[0022]; the eNB transmit UL grant via a Physical Downlink Control Channel (PDCCH)) ; and
UL grant comprise an occasion for communication and the interval (Park, [0021]; the UL grant include a location of an assigned radio resource (resource block assignment).  The examiner contends that it is well-known in the art that a resource block specifies both the time and frequency resource).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG in view of Homchaudhuri to include the above recited limitations as taught by Park in order to enable the UE to transmit data using the HARQ scheme (Park, [0021]).

Regarding claim 9, LG in view of Homchaudhuri further in view of Park teaches a base station (LG, p. 4 and 5; gNB), comprising a processor and memory, wherein the memory is configured to store an instruction executable by the processor (Homchaudhuri, [0020]; computer readable medium store instructions executable by a processor) and the processor is configured to implement the method of claim 1 (see claim 1 above).

Regarding claim 13, LG teaches User Equipment (UE) (LG, p. 4 and 5; UE), , wherein the processor is configured to implement operations comprising:
determining the one or more alternative occasions for the SPS unit based on the number of the one or more alternative occasions and the interval when the SPS unit is not received on the SPS occasion (LG, p. 4, Section 2.2 the time interval between contention-based UL resources); and
receiving a UL grant (LG, p. 4-7, Section 2.2-2.3; employ schemes to maintain reliability although collision probability is changed, where the scheme can be SPS with dynamic resource adaptation, such that the gNB transmit UL grant to allocate additional resource to reduce collision probability);
While LG teaches a number of alternative occasions for an SPS unit for UE has a proportionality relationship with statistics on occupation of a current channel within a preset time period (LG, p. 4, Section 2.2; Pcollision of a contention-based UL resource is proportion to the time interval between contention-based UL resources, where the amount of contention-based resource increases as the time interval between resources decrease, which means as Pcollision decreases, the amount of contention-based resources increase), LG does not expressly teach the UE comprising a processor and memory that is configured to store an instruction executable by the processor; and
determining the one or more alternative occasions and acquiring an SPS occasion.
However, Homchaudhuri teaches the UE comprising a processor and memory that is configured to store an instruction executable by the processor (Homchaudhuri, Fig. 1, [0166]-[0167]; device include a processor and memory and computer-executable-software code); and
determining the one or more alternative occasions and acquiring an SPS occasion (Homchaudhuri, Fig. 4, [0078]-[0079]; a number of missed opportunities for receptions occur during the sleep interval, and transmit data corresponding to the missed opportunities for receptions, where a beacon is received to make the device available for the missed opportunity for reception).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG to include the above recited limitations as taught by Homchaudhuri in order to find the right balance between power saving and performance (Homchaudhuri, [0003]).
LG in view of Homchaudhuri does not expressly teach UL grants are sent dynamically on a Physical Downlink Control Channel (PDCCH); and
UL grant comprise an occasion for communication and the interval.
However, Park teaches UL grants are sent dynamically on a Physical Downlink Control Channel (PDCCH) (Park, [0021]-[0022]; the eNB transmit UL grant via a Physical Downlink Control Channel (PDCCH)) ; and
UL grant comprise an occasion for communication and the interval (Park, [0021]; the UL grant include a location of an assigned radio resource (resource block assignment).  The examiner contends that it is well-known in the art that a resource block specifies both the time and frequency resource).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG in view of Homchaudhuri to include the above recited limitations as taught by Park in order to enable the UE to transmit data using the HARQ scheme (Park, [0021]).

Regarding claim 17, LG in view of Homchaudhuri further in view of Park teaches a non-transitory computer-readable storage medium having stored thereon instructions which, when executed by a processor (Homchaudhuri, [0020]; computer readable medium store instructions executable by a processor), implement the method of claim 1 (see claim 1 above).

Regarding claim 18, LG in view of Homchaudhuri further in view of Park teaches a non-transitory computer-readable storage medium having stored thereon instructions which, when executed by a processor (Homchaudhuri, Fig. 1, [0166]-[0167]; device include a processor and memory and computer-executable-software code), implement the method of claim 5 (see claim 5 above).

Regarding claims 3 and 11, LG in view of Homchaudhuri further in view of Park teaches the method of claim 1 and the base station of claim 9 above.  LG does not expressly teach further comprising:
determining the one or more alternative occasions according to the number of the one or more alternative occasions and the interval; and sending the SPS unit on the one or more alternative occasions.
However, Homchaudhuri teaches further comprising:
determining the one or more alternative occasions according to the number of the one or more alternative occasions and the interval; and sending the SPS unit on the one or more alternative occasions (Homchaudhuri, Fig. 4, [0078]-[0079]; a number of missed opportunities for receptions occur during the sleep interval, and transmit data corresponding to the missed opportunities for receptions, where a beacon is received to make the device available for the missed opportunity for reception).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG to include the above recited limitations as taught by Homchaudhuri in order to find the right balance between power saving and performance (Homchaudhuri, [0003]).

Regarding claims 4 and 12, LG in view of Homchaudhuri further in view of Park teaches the method of claim 3 and the base station of claim 11 above.  Further, LG teaches further comprising:
sending the SPS unit by dynamic scheduling when the one or more alternative occasions are occupied (LG, p. 2-7, Section 2.1-2.3; employ schemes to maintain reliability although collision probability is changed, where the scheme can be SPS with dynamic resource adaptation, such that the gNB transmit UL grant to allocate additional resource to reduce collision probability, where when collision happens, the UE will miss the buffer status report).

Regarding claims 6 and 14, LG in view of Homchaudhuri further in view of Park teaches the method of claim 5 and the UE of claim 13 above.  Further, LG teaches further comprising:
receiving the SPS unit by dynamic scheduling when the SPS unit is not received on the one or more alternative occasions (LG, p. 2-7, Section 2.1-2.3; employ schemes to maintain reliability although collision probability is changed, where the scheme can be SPS with dynamic resource adaptation, such that the gNB transmit UL grant to allocate additional resource to reduce collision probability, where when collision happens, the UE will miss the buffer status report).

Claims 2, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Homchaudhuri further in view of Park as applied to claims 1, 5, 9, and 13 above, and further in view of Marinier et al. (US 2011/0021154 A1), hereafter referred Marinier.

Regarding claims 2 and 10, LG in view of Homchaudhuri further in view of Park teaches the method of claim 1 and the base station of claim 9 above.  LG in view of Homchaudhuri further in view of Park does not expressly teach wherein sending the number of the one or more alternative occasions and the interval through the PDCCH further comprises:
generating Downlink Control Information (DCI) carrying the number of the one or more alternative occasions and the interval; and
sending the DCI through the PDCCH.
However, Marinier teaches wherein sending the number of the one or more alternative occasions and the interval through the PDCCH further comprises:
generating Downlink Control Information (DCI) carrying the number of the one or more alternative occasions and the interval (Marinier, [0100], DCI format 0 containing UL grant for UL-shared channel in UL carrier); and
sending the DCI through the PDCCH (Marinier, [0100], PDCCH candidate for a DCI format 0).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG in view of Homchaudhuri further in view of Park to include the above recited limitations as taught by Marinier in order to provide continuous and faster access to a data network (Marinier, [0003]).

Regarding claims 7 and 15, LG in view of Homchaudhuri further in view of Park teaches the method of claim 5 and the UE of claim 13 above.  LG in view of Homchaudhuri further in view of Park does not expressly teach wherein receiving the number of one or more alternative occasions and the interval for the SPS unit for the UE sent by the base station through the PDCCH further comprises:
receiving Downlink Control Information (DCI) sent by the base station through the PDCCH; and
acquiring the number of the one or more alternative occasions and the interval by demodulating the DCI.
However, Marinier teaches wherein receiving the number of one or more alternative occasions and the interval for the SPS unit for the UE sent by the base station through the PDCCH further comprises:
receiving Downlink Control Information (DCI) sent by the base station through the PDCCH (Marinier, [0100], PDCCH candidate for a DCI format 0 containing UL grant for UL-shared channel in UL carrier); and
acquiring the number of the one or more alternative occasions and the interval by demodulating the DCI (Marinier, [0100], PDCCH candidate for a DCI format 0 containing UL grant for UL-shared channel in UL carrier.  The examiner notes that it is well-known in communications that data transmitted over channels are modulated and must be demodulated in order to acquire information within the data packets/blocks).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG in view of Homchaudhuri further in view of Park to include the above recited limitations as taught by Marinier in order to provide continuous and faster access to a data network (Marinier, [0003]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Homchaudhuri in view of Park further in view of Marinier as applied to claims 7 and 15 above, and further in view of Yasukawa et al. (US 2017/0303247 A1), hereafter referred Yasukawa.

Regarding claims 8 and 16, LG in view of Homchaudhuri in view of Park further in view of Marinier teaches the method of claim 7 and the UE of claim 15 above.  LG in view of Homchaudhuri in view of Park further in view of Marinier does not expressly teach wherein receiving the DCI sent by the base station through the PDCCH further comprises:
receiving the DCI by performing blind detection on the PDCCH using a Semi-Persistent Scheduling Radio Network Temporary Identifier (SPS-RNTI) and a Cell Radio Network Temporary Identifier (C-RNTI).
However, Yasukawa teaches wherein receiving the DCI sent by the base station through the PDCCH further comprises:
receiving the DCI by performing blind detection on the PDCCH using a Semi-Persistent Scheduling Radio Network Temporary Identifier (SPS-RNTI) and a Cell Radio Network Temporary Identifier (C-RNTI) (Yasukawa, [0082]; UE performs blind decoding of a DCI using C-RNTI, SPS-RNTI, P-RNTI, SI-RNTI, and RA-RNTI).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of LG in view of Homchaudhuri in view of Park further in view of Marinier to include the above recited limitations as taught by Yasukawa in order to obtain downlink control information (Yasukawa, [0104]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416